                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION
DARNELL LAMAR HARRIS,                    )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )             CV418-040
                                         )
JOHN P. MORRIS, CNT AGENTS,              )
                                         )
      Defendants.                        )

                                       ORDER

      John Morris seeks to compel responses to his outstanding discovery

requests, contending that plaintiff’s single-page letter refusing to sign a

HIPAA authorization is manifestly deficient.                  Doc. 18.1      In lieu of



1
    Harris represents that the “Uniform Commercial Codes” somehow absolve his
“Estate of Darnell Harris” of the responsibility to litigate his case. Doc. 18-3. Such
language bears the hallmarks of the “sovereign citizen” theory that has been
consistently rejected by the federal courts as an utterly frivolous attempt to avoid the
statutes, rules, and regulations that apply to all litigants, regardless of how they
portray themselves. See, e.g., United States v. Perkins, 2013 WL 3820716, at *1-2 (N.D.
Ga. 2013).
   Such sovereign-citizen claptrap is, of course, utterly frivolous and will be
resoundingly rejected by this Court every time it is raised. See United States v.
Sterling, 738 F.3d 228, 233 n. 1 (11th Cir. 2013) (noting that courts routinely reject
sovereign citizen legal theories as “frivolous”) (citing United States v. Benabe, 654 F.3d
753, 761-67 (7th Cir. 2011) (recommending that sovereign citizen theories “be rejected
summarily, however they are presented”)); Roach v. Arrisi, 2016 WL 8943290 at *2
(M.D. Fla. 2016) (noting that sovereign citizen theories have not only been consistently
rejected by the courts, but they have been described as “utterly frivolous,” “patently
ludicrous,” and “a waste of . . . the court’s time, which is being paid for by hard-earned
tax dollars”); United States v. Alexio, 2015 WL 4069160 at *3 (D. Hawaii 2015). If
Harris chooses to continue peppering his pleadings or responses with further
opposing defendant’s motion, plaintiff submitted responses to the

interrogatories. Doc. 19. Those responses did not include a HIPAA

authorization or responsive documents, despite representing that he

“will” sign an authorization and attesting to a “head injury, abrasions to

the right temporal area and back pain” and claiming ongoing “massive

headaches, back pains throughout [his] back, a lot of pain & suffering,

[and] emotional distress.” Id. at 1-2. Defendant’s motion is, obviously,

GRANTED in part.2

      In this excessive force case, plaintiff has put his medical condition

at issue but has thus far refused to litigate his case or demonstrate that

he was, indeed, injured.             Plaintiff is ORDERED to respond to

defendant’s requests for production of documents and return a signed

HIPAA authorization to permit defendant to request his medical records

within 14 days of service of this Order to comply with his discovery

obligations. If Harris does not, defendant is DIRECTED to so apprise

the Court and a recommendation of dismissal will be entered on



references to the Uniform Commercial Code or his “Estate,” defendant is DIRECTED
to so apprise the Court.
2
   Defendant has not filed any reply indicating that plaintiff’s responses to his first set
of interrogatories (doc. 19) is deficient. The motion is thus DENIED in part as moot,
to the extent it seeks to compel responses to defendant’s first set of interrogatories.
                                            2
inactivity and, thus, abandonment grounds. See Fed. R. Civ. P. 41(b)

(authorizing district courts to dismiss an action for failure to obey a court

order); L.R. 41.1(c) (authorizing district court to dismiss for lack of

prosecution); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(courts have the inherent authority to dismiss claims for lack of

prosecution); Collins v. Lake Helen, L.P., 249 F. App’x 116, 120 (11th Cir.

2007) (“[D]istrict court[s] possesses the inherent power to police [their]

docket[s]” and to prune out those cases left to languish by their litigants).

     One further matter: Harris submitted his untimely response to

defendant’s interrogatories to this Court for filing on the docket, and

apparently assumes defendant will review the docket in search of his

discovery responses. Doc. 19. This Court is not a repository for plaintiff’s

discovery responses. It has no role in collecting or organizing plaintiff’s

discovery responses. If Harris needs to serve discovery on defendants, he

must do so pursuant to the Federal Rules of Civil Procedure.

     SO ORDERED, this         10th day of April, 2019.




                                     3
